Citation Nr: 1801199	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned in July 2017.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence associated with the claims file since June 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

Evidence received since the June 2007 rating decision that denied service connection for an acquired psychiatric disorder, to include PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104 , 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

In October 2005 and June 2007, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, on the basis that there was no verifiable stressor.  He did not submit a notice of disagreement (NOD) or new and material evidence within one year of either denial.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, both the October 2005 and June 2007 rating decisions became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 , 3.160(d), 20.200, 20.302, 20.1103. 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104 (b); King v. Shinseki, 23 Vet. App. 464  (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

After the June 2007 denial, 38 C.F.R. § 3.304(f)(3) was amended.  Under the amendment, the Veteran's receipt of the Vietnam Service Medal verified his service in a location that would involve "hostile military or terrorist activity.  After his hearing, the Veteran submitted a photograph of an alleged rocket attack which was not previously of record.  As this information pertains to stressors, reopening of the Veteran's claim for service connection for a an acquired psychiatric disorder based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened; the appeal is granted to this extent only.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  In this regard, the Board requires a new medical opinion because the existing opinion is inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the Veteran was provided an examination to determine the nature and etiology of his claimed PTSD in February 2011.  However, during that examination, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner did not give an adequate opinion whether the Veteran's diagnosed depressive disorder was related to his service.  The Veteran's claim for an acquired psychiatric disorder includes any mental disorder that may reasonably be encompassed by the Veteran's description of his symptoms and other information of record.  An opinion regarding depression is necessary for the Board to make an informed decision in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to identify and diagnose all psychiatric disorders, to include PTSD and depressive disorder, not otherwise specified.  Because the Veteran's claim was not certified to the Board until after August 4, 2014, the Veteran should be examined and evaluated under the criteria set forth in both DSM-IV and DSM-5.

For each psychiatric disorder diagnosed, render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder is due to or the result of his military service.

If the examiner diagnoses PTSD, he or she should determine which, if any, of the following in-service stressors are sufficient to cause PTSD:  seeing dead soldiers in a helicopter, witnessing a fellow soldier shoot his fingers off, and experiencing an unexploded rocket land approximately 25 yards from his position.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner must provide all findings, along with a complete rationale for any opinions provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




